
	
		I
		111th CONGRESS
		2d Session
		H. R. 6474
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Mr. Kagen introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of the Army to cease construction
		  of a temporary causeway in connection with the project for the Renard Island
		  Confined Disposal Facility, Green Bay Harbor, Wisconsin, until certain
		  conditions are met, and for other purposes.
	
	
		1.Renard Island Confined
			 Disposal Facility, Green Bay Harbor, WisconsinThe Secretary of the Army, acting through
			 the Chief of Engineers, shall immediately cease construction of a temporary
			 causeway in connection with the project for the Renard Island Confined Disposal
			 Facility, Green Bay Harbor, Wisconsin, being carried out under section 123 of
			 the River and Harbor Act of 1970 (33 U.S.C. 1293a), until such time as the
			 Secretary—
			(1)conducts a review
			 of all bids submitted for construction of the Renard Island Temporary Causeway,
			 Final Cover and Grading element of such project; and
			(2)submits to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Environment and Public Works of the Senate a report on the
			 results of such review.
			
